DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 11,382,101, Chu hereafter).
RE claims 1 and 10, Chu discloses a wireless communication device and method, comprising: a transmitter circuit; and a control circuit (Figure 1), arranged to set a request to send (RTS) frame, and control the transmitter circuit to transmit the RTS frame via at least one channel excluding a preamble punctured channel (Figures 2C Primary Subchannel 204-1 and a plurality of secondary subchannels 204-N and 212-N. Figure 6 discloses an RTS and CTS exchange on this primary and plurality of secondary subchannels. Note in both a punctured subchannel where nothing is transmitted).
RE claims 3 and 12, Chu discloses the wireless communication device of claim 1 and wireless communication method of claim 10 as set forth above. Note that Chu further discloses wherein said at least one channel comprises all channels of a preamble punctured physical layer protocol data unit (PPDU) that are not preamble punctured (Figure 2C Primary Subchannel 204-1 and a plurality of secondary subchannels 204-N and 212-N. Figure 6 discloses an RTS and CTS exchange on this primary and plurality of secondary subchannels. Note in both a punctured subchannel where nothing is transmitted).
RE claim 19, Chu discloses a wireless communication device, comprising: a transmitter circuit; and Page 20 of 22a control circuit(Figure 1), arranged to set a request to send (RTS) frame, and control the transmitter circuit to transmit the RTS frame via a plurality of channels including a preamble punctured channel (Figures 2C Primary Subchannel 204-1 and a plurality of secondary subchannels 204-N and 212-N. Further disclosed by Figure 7 is an RTS/CTS exchange whereby an RTS 608-10 is transmitted on punctured subchannel 704.)
RE claim 20, Chu discloses the wireless communication device of claim 20 as set forth above. Note that Chu further discloses wherein the plurality of channels comprise the preamble punctured channel and all channels of a preamble punctured physical layer protocol data unit (PPDU) that are not preamble punctured (Figure 2C Primary Subchannel 204-1 and a plurality of secondary subchannels 204-N and 212-N. Further disclosed by Figure 7 is an RTS/CTS exchange whereby an RTS 608-10 is transmitted on punctured subchannel 704.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu.
RE claim 2 and 11, Chu discloses the wireless communication device of claim 1 and wireless communication method of claim 10 as set forth above. Note that Chu discloses the claimed invention except for wherein said at least one channel comprises a primary channel only (Figure 2C Primary Subchannel 204-1 and a plurality of secondary subchannels 204-N and 212-N.)
However, it would have been an obvious matter of design choice to merely transmit on the primary subchannel of Chu, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement (As disclosed by Chu in at least columns 3 and 4, and 2A-2C and Figures 6 and 7, the overall bandwidth is made up of 20MHz sub-channels. Use of each to aggregate the channel into a larger bandwidth requires negotiation via the RTS/CTS exchange. Based upon this, one of ordinary skill in the would recognize that either an RTS/CTS exchange may result in only a primary sub-channel being available or one or ordinary skill in the art may merely choose to only transmit in a primary sub-channel by merely eliminating usage of secondary channels.) 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Furthermore, lacking any criticality, to eliminate prior art parts and its function does not make the claimed invention patentable over that prior art (In re Karison, 153 USPQ 184).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Park (US 2018/0092127).
RE claims 6 and 15, Chu discloses the wireless communication device of claim 1 and wireless communication method of claim 10 as set forth above. Chu does not explicitly disclose wherein the RTS frame is a multi-user request to send (MU-RTS) frame.
However, Park teaches wherein the RTS frame is a multi-user request to send (MU-RTS) frame (Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method of Chu with the teachings of Park since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement as MU-RTS is a known in the art. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 4-5, 7-9, 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 4 and 13, prior arts do not explicitly disclose, teach or suggest where the CTS frame has a punctured resource unit (RU) allocation, and is transmitted via channels that are the same as all channels of the preamble punctured PPDU that are not preamble punctured.
RE claims 5 and 14, prior arts do not explicitly disclose, teach or suggest where the CTS frame is transmitted with a modified resource unit (RU) allocation that includes a continuous bandwidth only.
RE claims 7 and 16, prior arts do not explicitly disclose, teach or suggest wherein the MU-RTS frame comprises a resource unit (RU) allocation subfield arranged Page 18 of 22to indicate which primary channel a clear to send (CTS) frame is sent on, and the control circuit is arranged to set the RU allocation subfield through removing or modifying an original RU allocation subfield value indicative of a primary channel that overlaps the preamble punctured channel.
RE claims 8 and 17, prior arts do not explicitly disclose, teach or suggest the control circuit is arranged to set the RU allocation subfield to indicate a bandwidth pattern of a punctured RU on which a clear to send (CTS) frame is sent.
RE claims 9 and 18, prior arts do not explicitly disclose, teach or suggest the control circuit is arranged to set the UL BW subfield to indicate a bandwidth of the MU-RTS frame that is not transmitted using the preamble punctured channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461